internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to plr-125401-01 cc psi date date number release date index number legend company area business estate a b c trust trust trust trust dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 plr-125401-01 of the internal_revenue_code according to the information submitted company was incorporated under the laws of the area on a and engages in the business of business_company filed an election under sec_1362 to be treated as an s_corporation effective as of a at the time of its incorporation company had one shareholder the estate on b the estate transferred all of its shares of company stock in equal shares to trust trust trust and trust trusts company represents that at all times after the transfer the trusts qualified as qssts as defined by sec_1361 except that the beneficiaries of the trusts failed to make qsst elections under sec_1361 the beneficiaries were not informed by the attorney supervising the transfer of company stock to the trusts of the need to make qsst elections as a consequence of the failure to make the qsst elections company’s s_corporation_election terminated on b the date of the transfer of company stock to the trusts in c the trustee of the trusts retained the services of a law firm to help administer the trusts while providing those services the law firm discovered the failure of the qsst beneficiaries to make qsst elections for the trusts to remedy the failure the law firm drafted documents for the beneficiaries of the trusts to apply for automatic relief for late qsst elections under revproc_98_55 1998_2_cb_643 however through inadvertence the documents were never circulated for signature by the beneficiaries but were instead misfiled in the firm’s office the law firm recently discovered that the documents necessary for automatic relief were not filed and immediately submitted a ruling_request for inadvertent termination relief on behalf of company company represents that the termination of its s_corporation_election was inadvertent and unintended company further represents that at all times subsequent to b company and its shareholders have treated company as an s_corporation and the trusts as qssts in addition company and its shareholders agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the service sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an plr-125401-01 organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 a the trust is treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of the trust shall treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or the beneficiary's legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and two months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that company's s_corporation_election was terminated on b when shares of company's stock were first transferred to ineligible shareholders we further conclude that this termination was inadvertent within the meaning of sec_1362 thus under the provisions of sec_1362 company will be treated as an s_corporation from b and thereafter provided that the beneficiaries of the trusts file qsst elections effective within days following the date of this letter with the appropriate service_center and plr-125401-01 provided that company’s s_corporation_election is valid and is not otherwise terminated under sec_1362 a copy of this letter should be attached to the qsst elections during the termination period and thereafter the trusts will be treated as if they were qssts described in sec_1361 and the respective beneficiaries of the trusts will be treated for purposes of sec_678 as the owners of that portion of the respective trusts that consists of company stock accordingly the shareholders of company must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 if company the trusts or any of company's shareholders fail to treat company as described above this ruling will be null and void except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding whether company is otherwise qualified to be an s_corporation or whether the trusts are valid qssts this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours s christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
